Citation Nr: 0330299	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  95-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.

2.  Entitlement to an increased rating for bilateral 
glaucoma, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1994, in which the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied a compensable evaluation for bilateral 
hearing loss disability, and from a rating decision of May 
1995, in which the RO denied an increased rating for 
bilateral glaucoma.

In July 2000, the Board remanded the claims to the RO for 
additional evidentiary development.  

The Board notes that the case originally included a claim for 
an increased rating for coronary artery disease with 
hypertension, status post coronary artery bypass grafting.  
However, in a statement dated in January 2001, the veteran 
expressed satisfaction with a December 2000 increase in the 
rating for this condition to 60 percent, and the Board 
construes the statement as a withdrawal of the appeal of this 
issue.


FINDINGS OF FACT

1.  The veteran's hearing loss is productive of a 
noncompensable level of impairment.

2.  The veteran's bilateral glaucoma is manifested by vision 
correctable to 20/20 both far and near, and by irregularities 
which do not substantially affect central vision.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased 
(compensable) rating for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
4.85-4.87, Diagnostic Code 6100 (2002).

2.  The criteria for a rating higher than 20 percent for 
bilateral glaucoma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6013, 6079, 6080 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in the July 
1994 and May 1995 rating decisions and the July 1995 
statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
The appellant has been afforded VA examinations addressing 
the disabilities on appeal.  Service, private, and VA medical 
records have been associated with the claims file, and there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

I.  Factual Background

The veteran served on active duty in the Army from July 1955 
to August 1975.  

In March 1976, he was granted service connection and assigned 
a noncompensable rating for bilateral hearing loss.  In April 
1989, he was granted service connection and assigned a 20 
percent rating for bilateral glaucoma.  These ratings are 
still in effect currently.

In June 1994, the veteran was given a VA audiological 
examination.  He indicated that his hearing in his right ear 
was better than his hearing in his left ear, and that he had 
the most difficulty hearing in the presence of background 
noise.  He reported that he had experienced ear infections in 
his left ear for the previous 5 or 6 years.  He said that he 
had worn hearing aids for 4 years.  Audiological examination 
indicated that the puretone decibel thresholds in the right 
ear, at the frequencies of 1000, 2000, 3000, and 4000 Hertz, 
were 35, 40, 60, and 75 decibels, respectively, with an 
average threshold of 53 decibels for these four frequencies.  
Right ear speech discrimination, using the Maryland CNC Test, 
was 96 percent.  The puretone decibel thresholds in the left 
ear, at the frequencies of 1000, 2000, 3000, and 4000 Hertz, 
were 40, 55, 60, and 75 decibels, respectively, with an 
average threshold of 58 decibels.  Left ear speech 
discrimination, using the Maryland CNC Test, was 88 percent.  
The examiner concluded that the veteran had bilateral mild to 
severe sensorineural hearing loss.

In October 1994, the veteran was given a VA visual 
examination.  He reported that he had been diagnosed with 
glaucoma in 1976, and had undergone a cataract extraction in 
his right eye in 1993.  It was also indicated that he had 
undergone laser-type trabeculoplasty in both eyes.  
Examination of his visual acuity in his right eye revealed an 
uncorrected near Jaegar of 2 with uncorrected far vision of 
20/70.  Corrected vision in the right eye revealed a near 
Jaegar of 1, with a far vision of 20/20.  In his left eye, he 
had an uncorrected near Jaegar of 6 with uncorrected far 
vision of 20/200, and a corrected near Jaegar of 4 with 
corrected far vision of 20/60.  There was no diplopia 
present.  His visual fields were attached and showed no 
peripheral or blind spot deviations.  External examination 
was normal bilaterally except for the presence of a posterior 
chamber intraocular lens in his right eye.  After dilatation, 
slit lamp examination revealed the intraocular lens on the 
right and there was also a nuclear sclerotic cataract in his 
left eye.  Funduscopic examination revealed a CD ratio of 
0.85 on the right and 0.9 on the left.  Bilateral Krukenberg 
spindles were also present on the posterior cornea.  
Intraocular tension was 18 on the right and 19 on the left.  
The examiner's diagnoses were myopia, astigmatism, 
presbyopia, pseudophakos on the right, nuclear sclerotic 
cataract on the left, glaucoma of chronic open angle type 
secondary to pigmentary changes bilaterally, and status post 
bilateral trabeculoplasty laser type.

In a letter dated in May 1995, Dr. Donald J. Derivaux stated 
that he had been following the veteran for the previous two 
years for several ocular problems.  He indicated that the 
veteran was still recovering from cataract surgery on his 
left eye, but that his vision should be in the 20/25 range 
for both eyes.  He stated that the veteran had pigment 
dispersion glaucoma with advanced optic nerve damage.  Visual 
field defects in both eyes included paracentral scotomas.  He 
was currently on medication and his ocular pressures were 
controlled.  Dr. Derivaux stated his opinion that most of the 
veteran's ocular problems were related to his optic nerve 
damage from glaucoma.  He stated that the veteran still had 
good central vision and fairly good visual field studies 
apart from the paracentral scotomas.  

In August 1995, the veteran was given a VA general medical 
examination.  Regarding his hearing and vision, it was noted 
that he was hard of hearing and wore bilateral hearing aids, 
and had normal eyesight with glasses.  Diagnoses included 
glaucoma in both eyes.  

In August 1995, the veteran was also given a VA audiological 
examination.  He reported a history of hearing loss since 
1969 and ear infections in his left ear for approximately 4 
to 6 years which had been treated with medication.  He 
currently wore hearing aids.  Audiological examination 
indicated that the puretone decibel thresholds in the right 
ear, at the frequencies of 1000, 2000, 3000, and 4000 Hertz, 
were 35, 40, 60, and 75 decibels, respectively, with an 
average threshold of 53 decibels for these four frequencies.  
Right ear speech discrimination, using the Maryland CNC Test, 
was 92 percent.  The puretone decibel thresholds in the left 
ear, at the frequencies of 1000, 2000, 3000, and 4000 Hertz, 
were 45, 55, 60, and 75 decibels, respectively, with an 
average threshold of 59 decibels.  Left ear speech 
discrimination, using the Maryland CNC Test, was 84 percent.  
The examiner concluded that the veteran had mild, sloping to 
severe, sensorineural hearing loss bilaterally.  It was noted 
that the results were consistent with those obtained 
previously.  

Also in August 1995, the veteran was given a VA visual 
examination.  He was indicated to have undergone cataract 
surgery on his right eye in 1993 and on his left eye in 1995.  
He stated that he had noticed some change in his visual 
acuity for function in recent months.  Examination of his 
visual acuity in his right eye revealed an uncorrected near 
Jaegar of 0 with uncorrected far vision of 20/200.  Corrected 
vision in the right eye revealed a near Jaegar of 1, with a 
far vision of 20/20.  In his left eye, he had an uncorrected 
near Jaegar of 0 with uncorrected far vision of 20/50, and a 
corrected near Jaegar of 1 with corrected far vision of 
20/25.  He was indicated as correcting with myopic, 
astigmatic, and presbyopic correction.  There was no diplopia 
present.  His visual fields were within normal limits on 34E 
isopter.  External examination revealed bilateral 
transillumination defects of the iris.  After dilatation, 
slip lamp revealed posterior chamber intraocular lenses in 
place bilaterally.  Funduscopic examination revealed a cup-
to-disc ratio of approximately 9/10 bilaterally with deep 
central cups.  Intraocular tension was 14 on the right and 13 
on the left.  The examiner's diagnoses were bilateral 
glaucoma pigmentary, dispersion type, bilateral aphakia with 
pseudophakos present, and status post bilateral laser 
trabeculoplasty.

In February 1996, the veteran was given a VA general medical 
examination.  He reported that he had decreased vision at 
night, and had decreased hearing which was worse on the left.  
Physical examination contained no findings regarding the 
veteran's hearing, but noted that his pupils were equal and 
nonreactive to light and accommodations.  He had a history of 
bilateral cataract removal, with no abnormal scarring noted.  
The examiner's diagnoses included well-controlled glaucoma 
and deteriorating vision, and hearing loss which was worse on 
the left.  

VA and private medical records from the 1990s show the 
veteran being treated for a variety of medical conditions.  
He reported continued difficulty hearing, with his left ear 
being worse than his right.  He was indicated as having 
difficulty driving at night due to visual problems including 
glare and poor peripheral vision.  He was reported as having 
acceptable central vision.

In May 2000, the veteran appeared at a Travel Board hearing 
before the undersigned.  He stated that his hearing loss had 
become worse, and that he had the most difficulty hearing 
when he was in the presence of background noise.  He stated 
that his glaucoma had also become worse, and that his vision 
had diminished and he had difficulty reading things that were 
nearby.  He said that his depth perception was not good, and 
he had difficulty with his peripheral vision.  He reported 
that he had been involved in a couple of accidents which he 
related to his depth perception, and said that he had also 
fallen a couple of times.  He indicated that he believed he 
was unemployable as a result of his various disabilities.  

In October 2000, the veteran was again given a VA 
audiological examination.  He reported that his greatest 
hearing difficulty was in the presence of background noise.  
He said that he could not work in an office setting because 
of his hearing loss.  Audiological examination indicated that 
the puretone decibel thresholds in the right ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 45, 55, 
70, and 85 decibels, respectively, with an average threshold 
of 64 decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 88 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 55, 65, 
75, and 85 decibels, respectively, with an average threshold 
of 70 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 88 percent.  Type A tympanograms 
obtained bilaterally indicated normal middle ear functioning.  
The examiner concluded that the veteran had bilateral mild 
sloping to profound noise-induced hearing loss which was 
permanent in nature.

The veteran was also given a VA eye examination in October 
2000.  His right eye uncorrected vision was 20/100 near and 
20/100 far.  Right eye corrected vision was 20/20 near and 
20/20 far.  His left eye uncorrected vision was 20/100 near 
and 20/70 far.  Left eye corrected vision was 20/20 near and 
20/20 far.  There was no diplopia present.  Visual fields 
showed small peripapillary scotoma bilaterally as well as 
some slight irregularity on the periphery.  These 
irregularities did not affect central vision.  External 
examination revealed pigment dispersed over the posterior 
cornea bilaterally.  There was a posterior chamber 
intraocular lens in place in both eyes, in good position.  
Funduscopic examination revealed a cup-to-disc ratio of 0.9 
bilaterally.  Intraocular tension was 23 on the right and 21 
on the left.  The examiner's diagnoses were bilateral 
pigmentary glaucoma which was controlled; status post 
bilateral ocular opacity, laser type; bilateral pseudophakos, 
posterior chamber type; and refractive error and presbyopia.

II.  Compensable rating for hearing loss

The veteran contends that his bilateral hearing loss is more 
severe than currently evaluated, and warrants an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is therefore denied.

The veteran established service connection for hearing loss 
by means of a March 1976 rating decision, which assigned a 
noncompensable disability rating.  That rating was continued 
in a July 1994 rating decision, which is the subject of this 
appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1994) 
(Schedule).  At the time of the veteran's claim hearing loss 
was evaluated pursuant to the criteria found in Diagnostic 
Codes 6100-6110 of the Schedule.  38 C.F.R. §§ 4.85-4.87 
(1994).  Under these criteria, the degree of disability for 
bilateral hearing loss is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Codes 
6100-6110, Tables VI-VII (1994).

The criteria for evaluation of hearing loss were amended 
during the pendency of the veteran's appeal, effective June 
10, 1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  
Pursuant to the criteria in effect subsequent to June 10, 
1999, a different chart is provided for use where all of the 
pure tone thresholds are over 55 decibels in either ear; or 
where either ear had a pure tone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz; or 
where the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc. 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2002).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to June 10, 1999, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.
The Board finds that the new criteria are not substantively 
different as regards the evaluation of the veteran's claim 
and that both sets of criteria are equally unfavorable.  The 
evidence does not show that all of the pure tone thresholds 
are over 55 decibels in either ear or that either ear had a 
pure tone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  Furthermore, no 
audiological examiners have certified that the use of the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, or any other reason.  Therefore, the Board finds that 
the amended criteria are inapplicable in this case.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The report of an October 2000 VA audiological evaluation, the 
most recent evaluation of the veteran's hearing loss, shows 
that the average pure tone threshold at 1000, 2000, 3000, and 
4000 hertz was 64 decibels in the right ear and 70 decibels 
in the left ear and that speech recognition was 88 percent 
bilaterally.  Under the criteria set forth in the Schedule, 
the veteran's hearing loss is assigned Level III in the right 
ear, and Level III in the left ear.  38 C.F.R. § 4.87, Table 
VI (1994).  That degree of bilateral hearing loss, as 
determined by the Schedule, warrants the assignment of a 
noncompensable evaluation under Diagnostic Code 6100, 
pursuant to the criteria for the evaluation of hearing loss 
in effect prior to June 10, 1999.  38 C.F.R. § 4.87, Table 
VII (1994).

The Board notes that the evaluation of hearing loss would be 
performed differently pursuant to the criteria in effect 
subsequent to June 10, 1999, where all of the pure tone 
thresholds were over 55 decibels in either ear, or where 
either ear had a pure tone threshold of 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
However, the Board notes that neither of those situations 
apply in this case, as the veteran's pure tone thresholds, in 
decibels, at the October 2000 VA evaluation were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
70
85
64
LEFT
55
65
75
85
70


Speech audiometry revealed speech recognition ability of 88 
percent bilaterally.  Therefore, the Board finds that the 
application of the Schedule pursuant to the criteria in 
effect prior to June 10, 1999, remains identical to use of 
the criteria in effect subsequent to that date.  The Board 
notes that none of the examiners have certified that the use 
of the speech discrimination test is inappropriate because of 
language difficulties or inconsistent speech discrimination 
scores.  The Board further notes that there are other 
audiological examination results of record prior to the most 
recent October 2000 results; however, these results indicate 
lower levels of hearing loss than those present in the 
October 2000 examination, and thus would also not entitle the 
veteran to a compensable evaluation for his bilateral hearing 
loss.

Accordingly, the Board finds that the criteria for 
entitlement to an increased (compensable) rating for hearing 
loss are not met and the veteran's claim therefore is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
4.85-4.87, Diagnostic Code 6100 (2002).

III.  Increased rating for bilateral glaucoma

The veteran further contends that his bilateral glaucoma is 
more severe than currently rated, and warrants a rating 
higher than 20 percent.  Service-connected glaucoma is 
currently evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 
6013, which provides the criteria for evaluation of primary, 
noncongestive glaucoma.  Diagnostic Code 6013 provides that 
glaucoma is rated on the basis of impairment of visual acuity 
or loss of field of vision.  The basis for rating visual 
impairment is the best distant vision obtainable after the 
best correction by glasses.  38 C.F.R. § 4.75.  Visual acuity 
of 20/40 in both eyes, or better, is noncompensably 
disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  The 
minimum evaluation for glaucoma is a 10 percent evaluation.

The veteran's most recent VA eye examination in October 2000, 
and, in fact, all eye examinations of record, reveal that his 
best corrected distance vision is 20/20 or nearly 20/20 in 
each eye.  Therefore, the preponderance of the evidence is 
against an evaluation in excess of 20 percent on the basis of 
impairment of visual acuity.

The effect of the veteran's glaucoma on his vision may also 
be evaluated based on impairment of field of vision.  
Diagnostic Code 6080 directs that a 20 percent evaluation is 
warranted where there is concentric contraction of the visual 
field to 60 degrees but not to 45 degrees bilaterally.  In 
this case, all evaluations of the veteran's visual fields 
conducted during the pendency of this claim have disclosed 
visual fields within normal limits or visual fields which do 
not have concentric contraction to 45 degrees or less.  Thus, 
the preponderance of the evidence is against a finding that 
the veteran is entitled to an evaluation in excess of 20 
percent for glaucoma based on impairment of the visual 
fields. 

The Board finds that the preponderance of the evidence is 
against the claim for an increase in a 20 percent rating for 
bilateral glaucoma.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.

Entitlement to a rating higher than 20 percent for bilateral 
glaucoma is denied.


                        
____________________________________________
M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



